Citation Nr: 0517023	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  97-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as a manifestation of an undiagnosed 
illness.  

2.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for chest pain, to 
include as a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for fatigue, to include 
as a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to January 
1993, to include service in Southwest Asia during Operations 
Desert Shield and Desert Storm.  

This matter is before the Board of Veterans' Appeals (Board) 
from July 1997 and June 1999 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In July 2000 and October 2003, the Board remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The preponderance of the competent evidence is against 
finding objective indications of a respiratory disorder 
attributable to an unknown illness, and a respiratory 
disorder is not otherwise shown to be related to active duty 
service.  

3.  The veteran has been diagnosed with migraine headaches, a 
known clinical diagnosis.  Headaches due to an undiagnosed 
illness are not shown.  

4.  The competent evidence is in equipoise as to whether the 
appellant's chest pain is attributable to an undiagnosed 
illness.  

5.  The preponderance of the competent evidence is against 
finding objective indications of fatigue attributable to an 
unknown illness or otherwise.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory disorder as a chronic disability resulting from 
an undiagnosed illness is precluded by law.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317, 3.326 (2004).

2.  The claim of entitlement to service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317, 3.326.

3.  Chronic chest pain due to an undiagnosed illness was 
incurred during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317, 3.326.

4.  The claim of entitlement to service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness is precluded by law.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a June 2003 letter and December 2004 
supplemental statement of the case.  He was provided notice 
of the evidence and information necessary to substantiate his 
claims; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  There is no 
indication that any pertinent evidence was not received.  The 
claimant was notified of the need for VA examinations, and he 
was seen for those studies in November 1994, October 1995, 
June 1998, November 2002, and December 2002.  He was also 
advised what evidence VA had requested in the December 2004 
supplemental statement of the case and notified what evidence 
had been received.  He was essentially notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established the notice 
provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

The veteran's DD Form 214 indicates that he served in 
Southwest Asia between August 1990 and March 1991.  His 
awards and decorations include the Combat Aircrewman's 
Insignia.

The service medical records reveal that in 1992 or 1993 the 
veteran was seen on one occasion with a one day history of 
right mid back pain on deep inspiration.  Physical 
examination resulted in a diagnosis of costochondritis.  The 
veteran was injected with a medication which provided 
immediate relief.

The veteran's service medical records are otherwise negative 
for complaints, findings or diagnoses pertaining to any of 
the claimed disorders.  At an October 1992 separation 
examination the veteran was clinically evaluated and found to 
have a normal chest, and normal lungs.  Neither headaches nor 
fatigue were diagnosed.

At a VA examination in November 1994, the veteran complained 
of headaches, fleeting sharp chest pain, and chronic fatigue 
since his return from the Gulf War.  He stated that his 
health status before his deployment was very good.  He began 
to experience headaches during the Gulf War and they 
continued.  The other symptoms began within 12 months of his 
return.  It was noted that he had been exposed to smoke from 
burning oil fields and pills for nerve gas.  Clinical 
evaluation was essentially within normal limits. An 
electrocardiogram was normal.  A chest X-ray showed no active 
disease and the heart was not enlarged.  The diagnoses were: 
headaches; fleeting sharp chest pains; and chronic fatigue 
for recent events.

A VA progress note, dated in June 1995, indicates that the 
veteran was seen for follow-up examination.  He continued to 
complain of headaches, which were treated with Percocet.  The 
fleeting chest pain also continued and the episodes typically 
lasted for about 15 seconds.  He experienced recurrent colds 
and chronic fatigue.  He could sleep 12 hours a day and he 
still felt tired.  There was no evidence of sleep apnea, and 
the lungs were clear.  The assessment was multiple illnesses 
with overlapping symptoms and causes, "etiology undetermined 
at that time."

At a VA general medical examination in October 1995, the 
veteran reported that he worked as a police officer.  Prior 
to that, he was employed with a furniture store.  He lost 
time from that job due to headaches.  He stated that he had a 
history of migraine headaches, recurrent sinusitis, and 
fatigue.  The headaches were treated with Percocet and 
nonsteroidal anti-inflammatory drugs.  He indicated that his 
father and brother also suffered from migraine headaches.  
The headaches encompassed the entire head and were associated 
with photophobia.  He described them as severe in intensity.  
He described his chest pain as sharp and stabbing, 
accompanied by shortness of breath.  Episodes typically 
lasted for five seconds.  There was no provocation and no 
aggravating factors.  The attacks were rare.  He complained 
that he was tired all the time and could sleep between 12 and 
15 hours at a time.  The etiology of the chest pain was 
unknown.  Physical examination revealed a normal sinus rhythm 
and no murmurs.  Blood pressure was within normal limits.  
The lungs were clear to auscultation.  Neurologically, the 
veteran was intact.  The final diagnoses included: history of 
migraines; not currently active; rare chest pain with 
shortness of breath, etiology unknown; and fatigue.

In November 1997 statements, the veteran's parents related 
that he had experienced several health problems since he 
returned from the Persian Gulf War to include shortness of 
breath, tiring easily, low energy, and frequent and severe 
headaches.  The appellant's mother noted that these symptoms 
were not present before his deployment to the Persian Gulf.

In a November 1997 statement, the veteran's spouse related 
that he had several health problems since his return from the 
Gulf War.  She witnessed him experiencing severe headaches 
that lasted for several days.  During the headaches, he was 
unable to perform any fatherly or spousal duties, and was 
unable to work at his job as a policeman.  He also 
experienced stabbing chest pains that seemed to choke him, 
and caused him to lose sleep at night.  As a result, he was 
often fatigued.

At a VA examination in June 1998, the veteran reported that 
he was tired all the time.  He slept six to eight hours a 
night, but he woke up feeling tired.  He worked three jobs.  
His primary position was as a police officer, but he also 
worked at the sheriff's office and in a lumber mill.  He 
complained of intermittent chest pain, which was 
characterized by pressure in the sternal region.  He further 
reported having a history of headaches which had been 
diagnosed as migraines.  The veteran's chest pain reportedly 
lasted approximately 15-45 seconds and might occur at any 
time.  Some degree of breathlessness was associated with the 
chest pain.  He denied wheezing or dyspnea.  Following a 
physical examination the diagnosis was chronic fatigue, which 
did not meet the criteria.  

At a VA general medical examination in November 2002, the 
veteran provided a history of debilitating fatigue severe 
enough to reduce daily activities to than fifty percent of 
his usual level for a period of six months in 1993.  He 
reported his fatigue lasting 24 hours or longer after 
exercise.  The examiner noted that other sources of fatigue 
that had not been excluded were lab results of low 
testosterone.  Also notable was that his headaches were 
described as essentially migraines and sinus headaches.  The 
diagnoses included migraine headaches, sinus headaches, chest 
pain of unclear etiology, and chronic fatigue syndrome.  
Laboratory studies were ordered.  

At a VA neurological examination in December 2002, the 
veteran reported that he had essentially no medical problems 
prior to active service.  A review of his medical history, 
however, revealed a history of two head injuries prior to 
service.  He described the headaches as variable, lasting 
from a few hours to several days.  He also complained of 
excruciating stabbing pains in his chest under his breast.  
The impression was headache that appeared to be most 
consistent with a type of migraine headache.  The examiner 
opined that it was more likely than not that his headache was 
a headache with a specific diagnosis rather than a headache 
that could not be otherwise diagnosed.  

At a VA heart examination in December 2002, the veteran 
reported a ten-year history of intermittent chest pain.  The 
chest pain occurred at rest or during low-level activity.  He 
described it as, "(hurting) to breathe."  The pain was 
excruciating on very deep inhalation for a period of 
approximately five minutes.  The appellant reported that he 
was very active at times, able to work as a trooper, and 
perform strenuous exercise.  He was also able to train for a 
marathon and perform sky diving without experiencing chest 
pain.  The appellant did not report chest pain during stress 
testing in January 2003.  Electrocardiogram studies were 
normal.  Following physical examination the assessment was 
atypical chest pain story extending for ten-year period, 
without evidence of coronary artery disease.  The examiner 
could not offer an explanation for the complaints of chest 
pain.

In a December 2002 letter to the veteran, a VA physician's 
assistant stated that the veteran's labs revealed some causes 
for the fatigue to be low testosterone of 93 (normal 270-
1000) and mildly positive antinuclear antibody.  

In a March 2003 addendum to the November 2002 examination, 
the examiner stated that the veteran worked full-time up to 
50 hours per week as a state policeman.  He no longer 
suffered from the massive chronic fatigue that was previously 
reported.  When examined in November lab results yielded a 
positive antinuclear antibody consistent with potential lupus 
and a low testosterone level, which could easily explain his 
fatigue.  The final diagnoses were a mildly positive 
antinuclear antibody, hypogonadism, and no evidence of 
fatigue syndrome.  

II.  Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. 

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.  This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Initially, the Board finds that the veteran is a "Persian 
Gulf veteran."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

III.  Service connection for a respiratory disorder

As is evident from the evidence detailed above, there are no 
objective indications that the veteran currently suffers from 
a chronic respiratory disorder, let alone a chronic 
respiratory disorder due to an undiagnosed illness.  Without 
such a disability, service connection is not warranted for a 
respiratory disorder due to an undiagnosed illness pursuant 
to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

IV.  Service connection for headaches 

The service medical records are devoid of any pertinent 
findings.  While the veteran has been diagnosed with migraine 
headaches postservice, an undiagnosed illness manifested by 
headaches is not shown.  Thus, a claim of entitlement to 
service connection for headaches based on undiagnosed illness 
cannot be sustained, and without competent evidence linking a 
current disorder to service, service connection is not 
warranted.  38 C.F.R. §§ 3.303, 3.317.

V.  Service connection for chest pain

The service medical records do reveal complaints which were 
diagnosed as costochonritis.  While that diagnosis has not 
been repeated since the veteran's separation from active 
duty, the appellant continues to be diagnosed with atypical 
chest pain for which no explanation can be made despite 
extensive studies.  Accordingly, pursuant to the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection for atypical chest pain due to an undiagnosed 
illness is granted.

V.  Service connection for fatigue

The claims file indicates that the veteran has been diagnosed 
with hypogonadism and positive antinuclear antibody, and 
these findings have been found to be responsible for the 
appellant's complaints of fatigue.  As such, the veteran does 
not have fatigue due to an undiagnosed illness.  As noted 
above, the application of 38 U.S.C.A. § 1117 has as an 
explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim for service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness is denied.  

Further, the evidence of record does not show that the 
veteran has chronic fatigue syndrome due to service.  On 
examination in March 2003, there was no objective evidence of 
this disease.  As there is no current medical evidence to 
establish the presence of a chronic fatigue syndrome there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Thus, for the aforementioned reasons, the 
veteran's claim for service connection for fatigue for 
compensation purposes is denied.  

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, except 
for the claim pertaining to chest pain, the preponderance of 
the evidence is against each remaining claim.  As such, the 
doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for a respiratory disorder, headaches, and 
fatigue, to include as a manifestation of an undiagnosed 
illness, is denied.  

Service connection for chest pain, as a manifestation of an 
undiagnosed illness, is granted.  

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


